ORDER

PER CURIAM.
AND NOW, this 14th day of February, 2002, David Lowe Madeira having been suspended from the practice of law in the State of Illinois for a period of sixty days by Order of the Supreme Court of Illinois dated November 27, 2000; the said David Lowe Madeira having been directed on December 13, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this *1250Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that David Lowe Madeira is suspended from the practice of law in this Commonwealth for a period of sixty days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.